In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00074-CV



            CIT PARTNERS, LLC, Appellant

                            V.

      JOHNSON CAPITAL GROUP, INC., Appellee



         On Appeal from the 159th District Court
                Angelina County, Texas
            Trial Court No. CV-00619-11-06




       Before Morriss, C.J., Carter and Moseley, JJ.
                                                  ORDER
           All Texas courts are responsible for encouraging the peaceable resolution of disputes and

the early settlement of pending litigation through voluntary settlement procedures. See TEX. CIV.

PRAC. & REM. CODE ANN. §§ 154.002, 154.003 (West 2011) (public policy favors alternative

dispute resolution). Mediation provides one such forum through which parties may achieve early

settlement. See TEX. CIV. PRAC. & REM. CODE ANN. § 154.023 (West 2011). We have been

notified by counsel for both parties to this appeal that they believe mediation may be of value in

this case. 1 In accord with our obligation under Section 154.003, we refer this case and the

parties to mediation.          See TEX. CIV. PRAC. & REM. CODE ANN. § 154.021 (West 2011)

(detailing court’s referral authority).

           We enclose a list of mediators 2 for review by counsel and the parties. One purpose of

mediation is to abbreviate the length of the appellate process. Accordingly, within ten days of

the date of this order, the parties shall seek to agree on one of these individuals to act as

mediator, contact him or her to proceed with the mediation, and immediately inform this Court

of their chosen mediator or of their inability to agree on a mediator (in which case we will

appoint one).        See TEX. CIV. PRAC. & REM. CODE ANN. § 154.051 (West 2011) (detailing

court’s authority to appoint mediator). The parties and mediator shall arrange a date, time, and

location for the mediation, and the parties and their counsel shall attend and participate in the

dispute resolution process at the time and on the date scheduled.



1
    See TEX. CIV. PRAC. & REM. CODE ANN. § 154.022(b) (West 2011) (parties may object to mediation referral).
2
 Each mediator on the list has extensive legal training and experience evidencing the ability to execute the duties of
a mediator. See TEX. CIV. PRAC. & REM. CODE ANN. § 154.052(c) (West 2011).

                                                          2
       If a party believes a different form of alternative dispute resolution other than mediation

would be more appropriate, that party may, within seven days of the date of this order, file a

motion seeking that form of alternative dispute resolution. See TEX. CIV. PRAC. & REM.

CODE ANN. § 154.021(b).

       Any objection regarding this order shall be filed within ten calendar days of the date of

the order. The mediation shall be completed by no later than August 23, 2013. No later than

seven calendar days following the mediation, the parties shall deliver a report to this Court

detailing the results of the mediation.

       Fees for the mediation are to be agreed on by the parties and the mediator and shall be

divided and borne equally by the parties unless agreed otherwise. Fees shall be paid by the

parties directly to the mediator. Unless otherwise agreed, such fees shall be taxed as costs on

approval of this Court. See TEX. CIV. PRAC. & REM. CODE ANN. § 154.054(b) (West 2011).

       The current appellate timetables are hereby suspended pending the occurrence of one of

the following: (1) receipt by this Court of notice of a successful mediation, (2) receipt by this

Court of notice of an unsuccessful mediation, or (3) receipt by this Court of no notice by

August 30, 2013.

       To facilitate mediation, we internally abate this appeal until this Court receives notice of

either a successful or unsuccessful mediation or until August 30, 2013, whichever occurs first.

The internal abatement will lift and the appellate timetables will resume on that date.

       IT IS SO ORDERED.

                                                  BY THE COURT

Date: July 24, 2013

                                                 3